963 A.2d 817 (2009)
197 N.J. 430
In the Matter of Jason Charles MATEY, an Attorney at Law (Attorney No. XXXXXXXXX).
D-71 September Term 2008
Supreme Court of New Jersey.
January 23, 2009.

ORDER
This matter having been duly presented to the Court, it is ORDERED that JASON CHARLES MATEY of LINDEN, who was admitted to the bar of this State in 2005, and who was suspended from the practice of law for a period of three months effective September 2, 2008, by Order of this Court filed August 13, 2008, be restored to the practice of law, effective immediately; and it is further
ORDERED that JASON CHARLES MATEY shall continue to participate in treatment for substance abuse until discharged by his therapist and counselor, and he shall submit proof of his continued treatment to the Office of Attorney Ethics on a schedule to be determined by that office, until the further Order of the Court.